1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6    NIKE, INC., et al.,                                 Case No. 2:12-cv-00191-GMN-GWF

7                                    Plaintiff,
                                                          ORDER EXONERATING BOND
8                  v.

9    QILOO INTERNATIONAL LIMITED,

10                                 Defendant.

11

12          This matter is before the Court to clarify the default judgment filed on
13   November 1, 2012, pursuant to Local Rule 41-1. (ECF No. 35.)

14          Upon further review of the case, the Court noted there was no directive as to the

15   twenty-five-thousand-dollar ($25,000) surety bond (Bond No. 023-020-392, Receipt No.

16   55352) posted by Michael J. McCue, Esq. on behalf of Plaintiffs Nike, Inc. and Converse,

17   Inc. As ordered by the Court, Plaintiffs posted Bond No. 023-020-392 in place of expired

18   bond 023-020-373, Receipt No. 55350. (ECF No. 29.)

19          It is therefore ordered that the twenty-five-thousand-dollar ($25,000) surety bond

20   posted in this matter (Bond No. 023-020-392) is fully exonerated.
                                         June
            DATED THIS         3      of May 2021.
21

22

23

24                                                ______________________________________
                                                  GLORIA M. NAVARRO
25                                                UNITED STATES DISTRICT JUDGE

26

27

28
